department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p wta-n-107458-00 uilc internal_revenue_service national_office field_service_advice memorandum for appeals attn from deborah a butler assistant chief_counsel cc dom fs subject premiums_paid for captive insurance this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer country a b c d e f g h j k year year dollar_figurea dollar_figureb dollar_figurec dollar_figured e dollar_figure dollar_figure dollar_figure dollar_figure wta-n-107458-00 issue whether taxpayer and its operating subsidiaries are entitled to deductions for insurance premiums_paid to h conclusions we do not object to your recommendation that this issue be conceded facts taxpayer is engaged in the business of b in year taxpayer had over c subsidiaries with over d employees the stock of taxpayer is primarily owned by e trusts of which f and g are the lifetime beneficiaries the remaindermen of the trusts are f’s and g’s children in year taxpayer formed h a country a corporation for the purpose of insuring the worker’s compensation general liability and automobile liability risks of taxpayer and its operating subsidiaries taxpayer did not own any stock in h however nearly all of h’s stock was owned by the remaindermen of the trusts which owned taxpayer likewise f and g the current beneficiaries of the trusts did not own any shares in h h’s shareholders made an initial capital_contribution in the amount of dollar_figurea and obtained a letter_of_credit for h’s benefit in the amount of dollar_figureb for year sec_1 and h provided coverage to taxpayer and its operating subsidiaries for the first dollar_figurec of each workers’ compensation loss occurrence and for the first dollar_figured of each general liability and automobile liability occurrence a portion of taxpayer’s workers’ compensation and general liability risks were directly insured by j an unrelated commercial insurer which then reinsured the risks with h h’s board_of directors hired k an unrelated company to provide brokerage and management services the premiums_paid by taxpayer to h were determined by an actuarial analysis of the underlying risks based both upon industry data and taxpayer’s specific loss history the premiums net of expenses such as taxes and administrative costs were set at an amount to pay for losses at an e level ie there was an e chance that losses would exceed the forecast level on its returns for year sec_1 and taxpayer claimed deductions for the full amounts paid to h and j exam has concluded that the transactions between taxpayer and h were not insurance for federal_income_tax purposes exam further concluded that the transactions between taxpayer and j were not insurance to the extent that the risks of taxpayer and its operating subsidiaries were reinsured by h accordingly exam has disallowed taxpayer’s claims for deductions with respect to all of the wta-n-107458-00 amounts paid_by taxpayer to h and with respect to a portion of the amounts paid_by taxpayer to j law and analysis generally premiums_paid for insurance are deductible under sec_162 if directly connected with the taxpayer’s trade_or_business sec_1_162-1 although the internal_revenue_code does not define the term_insurance the united_states supreme court has explained that to constitute insurance a transaction must involve risk shifting from the insured to the insurer and risk_distribution by the insurer 312_us_531 in this regard amounts set_aside by a taxpayer as a self-insurance reserve for anticipated losses are not deductible insurance expenses because risk is not shifted from the taxpayer therefore these amounts are not deductible until the taxpayer actually pays or accrues the anticipated loss 481_us_239 in revrul_77_316 1977_2_cb_53 three situations were presented in which a taxpayer attempted to seek insurance coverage for itself and its operating subsidiaries through the taxpayer’s wholly-owned captive insurance subsidiary the ruling explained that the taxpayer its non-insurance subsidiaries and its captive insurance subsidiary represented one economic family for purposes of the risk-shifting analysis the ruling concluded that the transactions were not insurance to the extent that risk was retained within the economic family therefore the premiums_paid by the taxpayer and its non-insurance subsidiaries to the captive insurer were not deductible no court in addressing a captive insurance transaction has fully accepted the economic family theory set forth in revrul_77_316 nevertheless each court that has addressed whether a parent_corporation can deduct as insurance premiums payments made to its captive insurance subsidiary has concluded that the underlying transaction does not involve sufficient risk shifting to constitute insurance where the captive insures only its parent or the parent’s other subsidiaries e g 640_f2d_1010 9th cir 811_f2d_1297 9th cir in contrast both the united_states court_of_appeals for the sixth circuit and the united_states court of federal claims have held that payments to a captive insurer in clougherty packing the united_states court_of_appeals for the ninth circuit reasoned that risk had not shifted from the parent because a claims payment by the captive subsidiary reduces dollar for dollar the value of the insurer’s stock as reflected on the parent’s balance_sheet wta-n-107458-00 by its sibling subsidiary were deductible as insurance premiums 881_f2d_247 6th cir 40_fedclaims_42 the court in humana explained that brother-sister transactions should be considered insurance for federal_income_tax purposes unless either the captive entity or the transaction is a sham humana f 2d pincite in 62_f3d_835 6th cir the sixth circuit applied humana to a brother-sister insurance transaction and concluded that the captive insurer was a sham and that the payments at issue were therefore not deductible as insurance premiums in malone the taxpayer and its operating subsidiaries purchased insurance from a commercial insurer which then reinsured a significant portion of those risks with the taxpayer’s captive insurance subsidiary the commercial insurer retained a portion of premiums received from the taxpayer and paid the remainder to the captive subsidiary as a reinsurance_premium the taxpayer claimed deductions for the insurance premiums_paid to the commercial insurer in determining that the captive_insurance_company was a sham corporation the court in malone noted that the parent propped up the captive by guaranteeing its performance the captive was thinly capitalized and the captive was loosely regulated by the locale in which the captive was incorporated bermuda id pincite in addition to the factors set forth in malone other factors considered in determining whether a captive insurance transaction is a sham include whether the parties that insured with the captive truly faced hazards whether premiums charged by the captive were based on commercial rates whether the validity of claims was established before payments were made on them and whether the captive’s business operations and assets were kept separate from its parent’s ocean drilling exploration co v united_states cl_ct aff’d 988_f2d_1135 fed cir case development hazards and other considerations first the facts in this case do not present a typical captive insurance fact pattern h is not owned by any of the entities that it insures ie taxpayer and taxpayer’s operating the courts in humana and kidde reasoned that unlike parent-subsidiary transactions sufficient risk shifting existed with respect to the brother-sister transactions because the payment of a claim with respect to a loss incurred by the insured subsidiary did not result in a diminution of the assets reflected on the insured subsidiary’s balance_sheet when the captive insurer paid the claim wta-n-107458-00 subsidiaries rather h is owned by the remaindermen of several trusts that own taxpayer losses of taxpayer that are paid_by h therefore do not diminish the assets reflected on taxpayer’s balance_sheet accordingly the service cannot rely upon the reasoning set forth in clougherty packing in an attempt to argue that the ownership relationship between h and taxpayer precludes h from insuring taxpayer furthermore there appear to be no facts present during the years in issue such as indemnification agreements propping up h undercapitalization and lack of arm’s length determination of premiums which the service could use at it had successfully in malone in arguing that either h or the underlying transactions are shams recommendation to concede this issue please call if you have any further questions therefore we do not object to your deborah a butler assistant chief_counsel by joel e helke chief cc dom fs fi p we understand that exam has argued that the premiums charged by h were not determined at arm’s length in doing so exam contends that because the premiums charged were calculated so that h would break even and only generate profits from investing the premiums were not established at arm’s length this factor standing alone is not sufficient to conclude that the premiums charged by h were less than arm’s length in this regard the insurance services office and the national association of independent insurers has published data indicating that the property and casualty insurance industry as a whole generated net underwriting losses in the amount of dollar_figure billion in and dollar_figure billion in and generated net operating income only through investment_income and capital_gains national underwriter property casualty risk and benefits management edition date pincite
